Citation Nr: 0614038	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  01-08 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to special monthly pension based on the need 
for regular aid and attendance or housebound status. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from January 1954 
to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 decision of the 
Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO).  When this matter was last before the 
Board in September 2004, it was remanded to the RO for 
additional development and readjudication.  Following the 
completion of the requested development, a supplemental 
statement of the case was issued in December 2005, and the 
case was returned to the Board.  It is now ready for further 
appellate review.  

Given the favorable disposition of the issue of whether new 
and material evidence has been received to reopen the claim 
of entitlement to service connection for an acquired 
psychiatric disorder, the issue will be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C. 
for additional development and de novo review.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal has 
been obtained; the RO has notified the veteran of the 
evidence needed to substantiate the claims addressed in this 
decision, and requested all relevant evidence designated by 
the veteran. 

2.  The appellant has been found to be permanently and 
totally disabled for pension purposes.

3.  The veteran is able to care for himself and to engage in 
the activities of daily living.  There is no competent 
evidence that the veteran is bedridden, or a patient in a 
nursing home, or is blind in both eyes, or helpless or so 
nearly helpless as to require the regular aid and attendance 
of another person.

4.  There is no competent evidence that the veteran is 
substantially confined, as a direct result of his 
disabilities, to his dwelling and the immediate premises.

5.  The RO denied the claim of entitlement to service 
connection for an acquired psychiatric disorder, when it 
issued an unappealed rating decision in October 1955.  The RO 
denied the reopening of the claim of entitlement to service 
connection for an acquired psychiatric disorder, when it 
issued unappealed rating decisions in September 1992 and May 
1999.

6.  Evidence received since the May 1999 rating decision 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for an acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1.  Entitlement to special monthly pension based on the need 
for regular aid and attendance, or at the housebound rate, 
has not been established.  38 U.S.C.A. §§ 1502, 1521, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.350, 
3.351, 3.352 (2004).

2.  Evidence received since the May 1999 rating decision, 
wherein the RO denied the reopening of a previously denied 
claim of entitlement to service connection for an acquired 
psychiatric disorder, is new and material, and the veteran's 
claim for that benefit is reopened.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 3.159, 20.1103 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that VA 
has provided the veteran with a copy of the January 2001 
rating decision; August 2001 statement of the case, June 2004 
Board remand, September 2004 Board remand, and December 2005 
supplemental statement of the case, which included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence used to 
reach that decision.  In letters from the RO dated in July 
2004, May 2005, and August 2005, the veteran was provided 
with additional notice regarding the evidence needed to 
succeed in his claims and the relevant provisions of the 
VCAA.  These letters were issued prior to the case being last 
reviewed by the RO in its December 2005 supplemental 
statement of the case. 

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) decided Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  In this case, the 
notice provided to the veteran was not given prior to the 
first AOJ adjudication of the claim of special monthly 
pension based on the need for aid and attendance and 
housebound benefits.  A subsequent notice was provided by the 
AOJ prior to review of the claim in a December 2005 
Supplemental Statement of the Case and prior to the Board's 
current review of the special monthly pension decision.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices. Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
veteran.

The Board also acknowledges that until the May 2005 VCAA 
notice, the prior notices to the veteran contained no 
specific request for the veteran to provide any evidence in 
the veteran's possession that pertained to the claim or 
something to the effect that the veteran give VA everything 
he had that pertained to his claim.  The May 2005 notice did.  
38 C.F.R. § 3.159(b)(1) (2005).  With regard to the timing of 
such notice, it is noted that a complying notice need not 
necessarily use the exact language of the regulation so long 
as that notice properly conveys to a claimant the essence of 
the regulation.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

The RO asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
An earlier generalized request for any other evidence 
pertaining to the claim would have been superfluous and 
unlikely to lead to the submission of additional pertinent 
evidence.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the earlier 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  Id.

The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim special monthly compensation, but he 
was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for special 
monthly compensation, any questions as to the appropriate 
effective date to be assigned are rendered moot.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
the veteran's treatment records as they were identified by 
the veteran.  It is noted in that regard that pursuant to the 
Board's September 2004 remand, in July 2005, an attempt was 
made to obtain the veteran's Social Security Administration 
(SSA) disability records.  Following an effort that was made 
to obtain those records, it was determined that the veteran's 
SSA records had been destroyed and no longer existed.  The 
veteran has given no indication that additional treatment 
records may be available.  Consequently, it does not appear 
that there are any additional pertinent treatment records to 
be requested or obtained.  Any question regarding 
notification of the veteran of what evidence he was required 
to provide and what evidence VA would attempt to obtain has 
essentially been rendered moot by virtue of the fact that 
there is no indication of pertinent treatment other than that 
provided by VA, the record of which has already been 
obtained.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) 

Additionally, the veteran was afforded a series of pertinent 
VA medical examinations in May 2005.  The findings of the 
examination appear adequate for purposes of fairly deciding 
the veteran's claim.  The requirements of the VCAA have been 
substantially met by the RO.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to his case.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

Aid and Attendance and Housebound Status

Applicable Laws and Regulations

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from non-service-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C.A. § 1521(a) 
(West 2002).  Section 1521 further provides for an increased 
rate of pension, in the form of special monthly pension 
(SMP), when an otherwise eligible veteran is in need of 
regular aid and attendance (38 U.S.C. § 1521(d)), or has a 
disability rated as permanent and total and (1) has an 
additional disability or disabilities ratable at 60%, or (2) 
is permanently housebound (38 U.S.C. § 1521(e)).  See also 38 
C.F.R. § 3.351(b), (c), and (d) (2005).

Increased pension is payable to a veteran by virtue being 
housebound or by reason of the need for aid and attendance.  
See 38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. § 
3.351(a)(1) (2005).  A finding that the veteran is housebound 
requires that he be substantially confined to his dwelling 
and the immediate premises or, if institutionalized, to the 
ward or clinical area.  In such cases, the evidence must show 
that it is reasonably certain that the disability and 
resultant confinement will continue throughout his lifetime.  
See 38 U.S.C.A. §§ 1502(c), 1521(e) (West 2002); 38 C.F.R. § 
3.351(d) (2005).

A veteran is in need of regular aid and attendance if he is 
blind or nearly blind; or is a patient in a nursing home 
because of mental or physical incapacity; or establishes a 
need for aid and attendance on a factual basis according to 
specified criteria.  38 C.F.R. § 3.352(c) (2005).

The following will be accorded consideration in determining 
the factual need for regular aid and attendance:  inability 
of claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  38 C.F.R. § 352 (2005).

"Bedridden" is a proper basis for the determination.  
"Bedridden" is that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that a claimant has voluntarily taken to bed or that 
a physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  Id.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless, as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
Id.

Analysis

In a March 1990 rating decision, the veteran was assigned a 
permanent and total disability evaluation for pension 
purposes, effective from April 1989.  At that time, his 
disabilities for pension purposes include arteriosclerotic 
heart disease, rated as 60 percent disabling; diabetes 
mellitus, rated as 0 percent disabling; bipolar disorder, 
rated as 0 percent disabling; degenerative changes of the 
cervical spine, rated as 20 percent disabling; and hiatal 
hernia with peptic ulcer disease, rated as 10 percent 
disabling.  The combined evaluation for pension purposes was 
rated as 70 percent disabling.  He has no service-connected 
disabilities.  

In a December 2005 supplemental statement of the case, the 
veteran's nonservice-connected disabilities for pension 
purposes were re-evaluated as follows:  Anxiety disorder was 
rated as 30 percent disabling; glaucoma was rated as 10 
percent disabling; coronary artery disease was rated as 10 
percent disabling; hypertension was rated as 10 percent 
disabling; gastro esophageal reflux disease was rated as 10 
percent disabling; and cervical, thoracic, and lumbar 
arthritis were rated as 10 percent disabling, each.  

The appellant's medical records, in particular recent medical 
reports, have been carefully reviewed.  The Court has held 
that although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In October 2000, the RO received a statement from a VA 
psychiatrist, Dr. R.T., M.D., that indicated that the veteran 
had been treated at the VA mental health center since October 
1999 for major depression, recurrent with psychotic features.  
Dr. R.T. stated that the veteran's "psychiatric illness 
dates back to the 50's when he was treated on psychiatric 
units twice while stationed in Alaska with the military."  
Dr. R.T. stated further that the veteran has a history of 
being treated on and off for psychiatric illness since that 
time, and that he currently has depressive symptoms with 
psychotic features.  The RO construed Dr. R.T.'s statement as 
a claim for special monthly pension based on the need for aid 
and attendance or housebound status.  The veteran's claim for 
special monthly pension for aid and attendance or housebound 
status was denied in a January 2001 rating decision.  The 
veteran has perfected an appeal of that decision.

The veteran contends, in substance, that he is unable to take 
care of himself.  In particular, he argues that he has many 
physical problems that cause him to be housebound.  He states 
that he lives by himself and has to have his meals brought to 
his home.  He states that he frequently loses his balance and 
has difficulty with his vision, getting dressed, taking a 
bath, and managing his home activities of daily living.  
Finally, the veteran argues that he has to have help getting 
out of his home in order to go to the VA clinic for physical 
therapy.  

VA outpatient treatment records disclose that the veteran has 
been receiving recurrent treatment for his chronic 
disabilities listed above.  The record shows that the veteran 
does require assistance when he leaves the home, primarily 
because he does not drive due to his visual problems.  

In May 2005, the veteran underwent a series of special VA 
compensation and pension examinations for the specific 
purpose of obtaining a medical opinion as to whether the 
veteran was able to care for himself and to engage in the 
activities of daily living, or whether he was in need of the 
regular aid and attendance of another person, or whether he 
was housebound.  These examinations consisted of a 
gastrointestinal examination, a spine examination, a mental 
status examination, a heart examination, an esophagus 
examination, and a specific aid and attendance and housebound 
examination that included a summary of the information from 
the other examination reports.  All of the examinations were 
conducted by the same physician's assistant.  The reports of 
these examinations are deemed highly probative to the issue 
at hand.  

In the report of the May 2005, aid and attendance or 
housebound examination, it was noted that the veteran's 
claims file had been reviewed by the examiner.  In terms of 
medical history, the report indicated that the veteran 
arrived required an attendant in reporting for the 
examination, because he was unable to drive himself.  It was 
noted that the veteran's wife had driven him in their own 
private vehicle.  It was stated, however, that the veteran 
did not require attendance at home or otherwise.  It was 
further stated in the report of the examination, that the 
veteran was not currently hospitalized or in a nursing home.  
The veteran was said to not be permanently bedridden, not 
legally blind in that his vision was measured as 20/40 
bilaterally with corrective lenses.  It was also stated that 
the veteran was able to manage his own monetary funds without 
restriction.  The examiner noted that the veteran did seem to 
possess capacity to protect himself.  It was noted that the 
veteran could not leave the house without assistance because 
someone had to drive if he went anywhere.  The veteran 
indicated that this was mostly because of his eye problems.  
The veteran indicated a lot of problems with balance and 
dizziness for which he was prescribed medication.  The 
examiner stated that the veteran does seem capable of 
performing self-care.  The report of the examination noted 
each of the veteran's disabilities and their restriction on 
the veteran's activities.  The examiner stated that the 
veteran leads a rather sedentary lifestyle in that he dies 
not leave the premises of his home without assistance in 
driving.  The veteran indicated that he spends most days 
sitting around the house, but would go to a local senior 
citizen center to eat lunch or dinner.  

Following examination, the examiner explained that the 
veteran does have a history of chronic primary open-angle 
glaucoma that should be evaluated more thoroughly, and that 
he also has other chronic physical problems.  The examiner 
concluded that none of these result in the specific need for 
aid and attendance or housebound benefits.  

Significantly, it is noted that in the report of the May 2005 
VA mental examination, that the veteran does go to church on 
Sunday but does not socialize.  It was further noted that the 
veteran eats with the senior citizens.  It was noted that the 
veteran has been married to his current spouse since 1988, 
but that they live separately.  The veteran was said to 
prefer to live by himself.  Following examination, the 
diagnosis was generalized anxiety disorder, with a Global 
Assessment of Functioning of 55 indicating moderate symptoms 
and problems in occupational and social functioning.  

Initially, it is found that the medical evidence of record 
does not demonstrate that the veteran is blind or nearly 
blind; or is a patient in a nursing home because of mental or 
physical incapacity.  With respect to the veteran's visual 
acuity, although he receives treatment including medication 
for glaucoma, it was measured at 20/40 bilaterally with 
visual correction.  For the purpose of determining whether a 
veteran is blind or nearly blind, visual acuity would have to 
be shown to be 5/200 or less, or there would have to be shown 
a contraction of the visual field to 5 degrees or less.  This 
has not been demonstrated.  

It is also clear from the medical evidence of record that the 
veteran's activities are restricted.  Notwithstanding, it is 
critical to this analysis to note that the regulatory 
standard for eligibility for additional pension based on the 
need for the aid and attendance of another person is more 
rigorous.  In the veteran's case, there is no evidence that 
he is helpless or bedridden.  On the contrary, the evidence 
establishes that he is ambulatory albeit he needs others to 
drive him, and that he is able to engage in most if not all 
of the activities of daily living without assistance.  In 
particular, there is no compromise of his upper extremities, 
thus he can dress, feed, bathe, and shave himself and attend 
to the needs of nature.  

Moreover, there is no competent evidence that the veteran is 
substantially confined, as a direct result of his 
disabilities, to his dwelling and the immediate premises.  It 
has not been shown that the veteran requires visits from 
others to aid in his care.  Although it has been shown that 
he needs someone to drive him in order to leave his home, 
this factor in and of itself does not evince helplessness.  

The statements of the veteran himself do not indicate that he 
cannot engage in the normal activities of daily living nor do 
they indicate that he is housebound.  In fact, they indicate 
otherwise.  The veteran goes to church and also goes out to 
eat with other senior citizens.  He is said to be competent 
in managing his money, and has no problems with mental 
functions such as memory.  The Board finds that the 
preponderance of the probative and competent evidence of 
record shows that the veteran can live independently of 
others and is not housebound.  The rule regarding the benefit 
of the doubt does not apply because the preponderance of the 
evidence is unfavorable to the veteran's claim.  Accordingly, 
special monthly pension based on the need for aid and 
attendance or for being housebound is denied.

Claim to Reopen based upon New and Material Evidence

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the appellant's 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  After a review of the evidence of 
record, the Board finds that new and material evidence has 
been received to reopen this claim.  Therefore, that claim is 
reopened and the appellant is entitled to have that claim 
considered de novo.  The case is being remanded to the RO for 
said review.

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  38 C.F.R. § 3.104(a).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  

The RO denied entitlement to service connection for a nervous 
condition when it issued a rating decision in October 1955, 
which was not appealed.  The RO determined that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder, therein characterized as bipolar disorder, in 
rating decisions in September 1992 and May 1999, which were 
also not appealed by the veteran.

The May 1999 RO decision, the last time the acquired 
psychiatric disorder service connection claim was finally 
disallowed on any basis, is final and may not be reopened in 
the absence of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a).  

Therefore, the appellant's claim may be reopened only if new 
and material evidence has been secured or presented since the 
May 1999 RO action.  See Glynn v. Brown, 6 Vet. App. 523 
(1994).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Board notes that 38 C.F.R. § 3.156(a) has been amended, 
but that the amendment does not apply in this case, as it 
applies only to claims to reopen filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620 (2001).  The appellant's claim 
to reopen was received in October 2000, in the form of a 
statement from the veteran's treating psychiatrist, Dr. R.T.

For the record, however, under 38 C.F.R. § 3.156(a), as 
amended, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2005).

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  The passage of the VCAA did 
not alter the jurisdictional requirement for submitting new 
and material evidence.  VCAA, Pub. L. 106-475, § 3(f), 114 
Stat. 2096, 2097-98 (2000).  A two-step analysis is to be 
undertaken:  a determination of whether the claim should be 
reopened and, if so, an adjudication on the merits after 
compliance with the duty to assist.

Having carefully reviewed the evidence of record as to the 
appellant's claimed acquired psychiatric disorder in light of 
the applicable law, the Board finds that he has submitted new 
and material evidence that is sufficient to reopen the claim.  

At the time of the October 1955, September 1992, and May 1999 
denials, the claims file included the appellant's service 
medical records that showed mild anxiety noted at enlistment, 
and manic depressive reaction, complete remission, at 
discharge.  The claims file also included pertinent post-
service medical records dated no earlier than 1981 that 
showed a history a history of no psychiatric treatment since 
service, and a diagnosis of atypical bi-polar disorder.  The 
specified basis for the final disallowance of the appellant's 
claim of entitlement to service connection for an acquired 
psychiatric disorder in 1955, 1992, and 1999, was that it was 
shown on entrance examination, but was not shown by competent 
evidence to have be permanently aggravated by service.  

Evidence associated with the claims file subsequent to the 
RO's denial of the claim in May 1999 includes the statement 
from the veteran's VA psychiatrist, Dr. R.T., that indicated 
that the veteran had been treated at the VA mental health 
center since October 1999 for major depression, recurrent 
with psychotic features.  As noted above, Dr. R.T. stated 
that the veteran's "psychiatric illness dates back to the 
50's when he was treated on psychiatric units twice while 
stationed in Alaska with the military."  Dr. R.T. stated 
further that the veteran has a history of being treated on 
and off for psychiatric illness since that time, and that he 
currently has depressive symptoms with psychotic features.  

This evidence received since the 1999 denial bears directly 
and substantially upon the specific matter under 
consideration - whether the appellant had a psychiatric 
disorder prior to service that was permanently aggravated 
therein - and was not considered by the RO in its May 1999 
decision.  Assuming its credibility, the evidence added to 
the record subsequent to the May 1999 unappealed denial 
provides additional information and details that should be 
considered in order to fairly decide the merits of the claim.  

The item of evidence noted above is "new" and "material" 
as defined in the old version of 38 C.F.R. § 3.156(a), 
because it is pertinent to the claim and was not previously 
of record.  Essentially, it addresses the issue of the 
corroboration of an element of the appellant's theory 
pertaining to the origin of his current psychiatric disorder.  
In particular, when assuming its credibility for purposes of 
determining its materiality, the statement from Dr. R.T. 
provides information pertinent to the question of whether the 
veteran's current acquired psychiatric disorder had its 
origin by way of permanent aggravation in service, an element 
that was not present in 1999.  

In summary, evidence submitted since the May 1999 rating 
decision bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  

The evidence received subsequent to the May 1999 RO decision 
and notification is new and material, and serves to reopen 
the appellant's claim of entitlement to service connection 
for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.156, 3.159, 3.304 (1996) (2005).


ORDER

Entitlement to special monthly pension based on the need for 
aid and attendance of another person, or housebound status, 
is denied.

There having been received the requisite new and material 
evidence to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, the appeal 
is granted to this extent only.




REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

As noted above, the issue previously before the Board was 
whether the appellant's claim of entitlement to service 
connection for an acquired psychiatric disorder could be 
reopened on the basis of the receipt of new and material 
evidence.  Given that the appellant's claim has been reopened 
and the issue has thus been modified, the Board observes that 
additional due process requirements may be applicable as they 
pertain to the enactment of the VCAA and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

During the pendency of this appeal, on March 3, 2006, the 
CAVC issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to reopen a 
previously denied claim, but he was not specifically provided 
with notice of the type of evidence necessary to substantiate 
his claim for service connection, and establish a disability 
rating or effective date for the disability on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran of 
the type of evidence necessary to substantiate his claim for 
service connection, and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

In this regard, the Board notes that the critical evidence 
obtained in connection with the current reopened claim 
suggests that the veteran's current psychiatric disorder may 
be due to service.  A comprehensive psychiatric examination 
of the veteran with a definitive medical opinion is now 
needed to resolve whether the present psychiatric disorder is 
in fact a consequence of service, by way of permanent 
aggravation of a pre-existing disorder or otherwise.

Moreover, having reopened the appellant's claim of 
entitlement to service connection for a psychiatric disorder, 
it is incumbent upon the RO to readjudicate that claim on a 
de novo basis with consideration of all of the evidence, both 
new and old.  Consequently, that issue must be remanded to 
the RO via the AMC.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied with 
respect to the claim of entitlement to 
service connection for an acquired 
psychiatric disorder in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002).  At the very least, the VBA 
AMC must send the veteran VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to substantiate his claim for service 
connection, and establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

The appellant should be advised that he 
is to submit all relevant evidence in his 
possession.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should arrange for a VA 
psychiatric examination of the veteran by 
an appropriate medical specialist skilled 
in the diagnosis and treatment of 
psychiatric disorders, including on a 
contract/fee basis if necessary for the 
purpose of ascertaining the nature, 
extent of severity, and etiology of any 
acquired psychiatric disorder which may 
be present and whether it is related to 
service on any basis.

The claims file must be made available to 
and pertinent documents therein reviewed 
by the examiner in connection with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  

It is requested that the examiner address 
the following medical issues:

Is it at least as likely as not that any 
current psychiatric disorder found on 
examination is/are related to service on 
any basis, or if preexisting service, 
was/were permanently aggravated thereby?

Any opinions provided by the medical 
specialist must be accompanied by a 
complete rationale.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination report and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disorder on a de novo basis.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection, and may 
result in a denial.  38 C.F.R. § 3.655 (2005).



______________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


